 

U.S. DISTRICT COURT

Case 2:20-cr-00015-Z-BR Document 872 Filed 10/14/20 Page DofxrHPagelSi24é4t or TEXAS

IN THE UNITED STATES DISTRICT oer
FOR THE NORTHERN DISTRICT OF TEXA
AMARILLO DIVISION

   

1 A 2020

 

FILED __

 

 

UNITED STATES OF AMERICA § nay US; DISTRICT < ORT
§ oe ; Deputy °
Plaintiff, §
§
v. § 2:20-CR-15-Z-BR-(24)
§
JUAN MANUEL MARTINEZ §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 28, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Juan Manuel Martinez filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Juan Manuel Martinez was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Juan Manuel Martinez; and ADJUDGES Defendant Juan Manuel Martinez guilty
of Count Thirty-One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October _[4 , 2020.

 

MA?PTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
